DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076) in view of Pieper (5,439,496) and Ticknor (3,373,007).  Alexander disclose a system for preheating batch material ([0011]) comprising a preheater configured to receive unheated batch materials and to deliver heated batch materials. Alexander further discloses the preheater comprises an outlet 57 configure to exhaust fluid from the preheater and an inlet 12 configured to receive exhaust fluid from a glass melting furnace ([0057]). Alexander also teaches a fan configured to provide ambient air to a furnace flue, sensing a temperature of exhaust gases in the furnace flue, and a temperature controller configured to control the fan in response to the temperature ([0092]). Alexander doesn’t exactly recite a temperature sensor, but it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a temperature sensor in the system of Alexander so as to sense the temperature of the exhaust gases to feedback to the controller.
Alexander doesn’t specify a recirculation line.  Pieper teaches a similar system comprising a preheater for preheating batch materials. Pieper teaches the preheater comprises an outlet (near 5) configured exhaust fluid from the preheater, and an inlet (following arrows on left duct) configured to receive exhaust fluid from a glass melting furnace (from bottom arrow on left duct) as well as exhaust fluid recirculated from the outlet (horizontal duct at bottom) of the preheater (col. 2 lines 13-22, col. 3 lines 1-12, 47-51, figures 1-2).  Pieper teaches recirculating exhaust fluid from the outlet of the preheater into the exhaust fluid from the melting furnace allows to cool the exhaust fluid from the melting furnace and prevent over heating of the preheater (col. 3 lines 47-51).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provide for a recirculation line from the outlet of the preheater back to the inlet of the preheater so as to cool the furnace exhaust fluid and provide exhaust fluid to the preheater an appropriate temperature to prevent overheating of the preheater.
Alexander also does not specify a valve associated with the ambient air supply to the flue. Ticknor teaches a system comprising a glass melting furnace, wherein exhaust fluid exits the furnace into a furnace flue. Ticknor teaches a fan configured to provide ambient air to the furnace flue, a valve configured to control an amount of ambient air to the furnace flue, and controller configured to control the valve and fan in response to a pressure sensor. Ticknor teaches the controller receives measurements from the sensor, and controls the valve and the fan to control the flow of the air or amount of air supplied to the flue in response to the sensor (col. 3 lines 22-27, 30-39, 48-49, 65-74, figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art at 
Regarding claims 3 and 4, Alexander suggests exhaust fluid from the melting furnace is very hot ([0090]) and must be tempered before supplying the exhaust fluid to the preheater by flowing tempering air (ambient air) to the furnace flue to mix with the exhaust fluid ([0091]-[0092]). This suggests that tempering air is constantly needed.  Thus, with the suggested valve and controller of Alexander and Ticknor combined, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the temperature controller to maintain the valve at least partially open at all times to ensure the exhaust gas in the furnace flue is tempered before delivery to the preheater.
In further regards to claim 4, just as the valve would need to be maintained at least partially opened in order to ensure the continual supply of air to the furnace flue, the associated fan would have be running at a fan speed in order to supply air to the furnace flue. Furthermore, Alexander teaches controlling the fan speed in response to the sensed temperature and to maintain the desired temperature ([0092]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention 
Regarding claim 5, Alexander further teaches a duct 83 disposed between the furnace flue and the preheater ([0094]). Alexander further teaches exhaust fluid from the preheater (95) can be also supplied to flue ([0093], figure 6). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a recirculation line of the exhaust fluid from the preheater to connect to the furnace flue as an alternative, to better serve to cool the exhaust fluid from the melting furnace. Thereby, the flue is configured to receive exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater, as modified by Pieper and Alexander.  Furthermore a mixture of exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater is transmitted to the preheater through the duct ([0096]).
Regarding claim 6, Alexander teaches a valve 86 configure to control an amount of the mixture of the exhaust fluid form the glass melting furnace, ambient air provided by the fan, as well as exhaust fluid from the preheater in the furnace flue to the duct ([0096]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076), Pieper (5,439,496) and Ticknor (3,373,007) as applied to claim 1 above, and further in view of Liu et al. (2016/0298610).  Alexander and Ticknor teaches controlling the fan and the valve, but does not specify a control profile. Liu teaches a split range control profile can be used to adjust a turning rate of a screw and opening a .
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (2001/0008076), Pieper (5,439,496) and Ticknor (3,373,007) as applied to claim 1 above, and further in view of Gunner et al. (2018/0017330).  Regarding claim 7, Alexander teaches a recirculation line that routes exhaust fluid from the preheater to the furnace flue, but does not specify a valve on the recirculation line. Gunner teaches a similar arrangement comprising a preheater for preheating batch materials comprising an inlet for receiving exhaust fluid from a glass melting furnace and exhaust fluid recirculated from the outlet of the preheater ([0020]). Gunner teaches recirculating the exhaust fluid from the preheater to a furnace flue ([0017]) and/or to mixing chamber 28 ([0019]).  Gunner further teaches a valve 52 configured to control an amount of exhaust fluid from the preheater. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a valve on the recirculation line the exhaust of the preheater to the furnace flue, so as to control the amount of exhaust from the preheater that flows into the flue. 
Regarding claims 8-10, Alexander teaches the furnace flue is configured to receive ambient air and/or exhaust from the preheater through port 80 ([0092]). Gunner teaches the furnace flue is configured to receive exhaust fluid from the preheater through an air intake duct at inlet 36 ([0017], figure 1). Gunner also teaches another source of fluid can be supplied through inlet 36 by use of a fan (“a fan in ductwork may be used to drive another source of fluid into duct 26”).  Both Alexander and Gunner teach using fluids to dilute the temperature of the fluid exhausted by the furnace.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the furnace flue to receive a mixture of ambient air and exhaust fluid from the preheater as both are reasonable sources of fluid for tempering the exhaust of furnace.  Gunner further teaches a valve 52 configured to control an amount of exhaust fluid from the preheater ([0019]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a valve configured to control an amount of a mixture of ambient air and exhaust fluid from the preheater to the furnace flue, so as to control the amount of tempering for the furnace exhaust. 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly suggest the combination of a valve for controlling an amount of ambient air supplied to an air intake duct to a furnace flue, a second valve for .
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. Applicant argues Ticknor teaches controlling the fan in response to a pressure in the furnace and not a temperature in the furnace flue, and thus does not suggest controlling the fan in response to a temperature in the furnace flue.  This feature is already suggested by Alexander.  Alexander teaches a controller for controlling a fan for air (which is considered ambient air, as it is distinguished from exhaust fluid from a preheater) in response to a temperature sensed in the furnace flue. Ticknor was relied upon to teach using a valve and further control means for adjusting the amount of air supplied to the flue. Thus, the combination suggests controlling both a fan and valve in response to a temperature in the furnace flue.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741